DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  3/16/2021 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claim 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication US2017/0311398 by Jiang et al (Jiang) in view of applicant admitted prior art (AAPA).

 Referring to the claim 1 Jiang teaches A solid-state lighting arrangement (Fig 49A-D power supply module for a LED lamp, paragraph [0267]) for use within a lighting fixture (Fig 56A item) having ballast circuitry (Fig 49A item 505 driving module is regarded as ballast circuit paragraph [0267]) capable of powering at least one gas discharge lamp (See paragraph [0427] where Jiang teaches using a gas discharge fluorescent lamp), the arrangement comprising:
Inputs (item 501 and 502 input bipin connectors) adapted for coupling to lamp connections within the lighting fixture (See paragraph [0277] where Jiang teaches input connections);
a solid-state light source (See Fig 57A where an LED module item 630 is connected; paragraph [0398]) operably coupled to the inputs (Fig 57A item 1521 and 1522 input connectors to LED unit 630); and AC switching circuitry (Fig 49A item 508 AC source; paragraph [0267]) operably coupled to the inputs (bi pin connectors 501,502).

Jiang further teaches wherein the AC switching circuitry comprises a capacitor (Fig 56B item capacitor Jiang teaches in another embodiment see paragraph [0383]) a triac (Fig 56B item 661) operably connected between two input pins (Fig 56B item 521 and 522)of a bipin connector (See Fig 56B item 521 and 522 input connectors paragraph [0382]) ; and wherein the capacitor is connected in parallel to a gate and a first anode of the triac (Fig 56B it is evident that capacitor 663 is connected to the gate of triac and anode of triac).

But Jiang is silent on to preclude current flow through solid-state light source of greater than 5 mill amperes or 7.07 mill amperes peak, when voltage applied to the inputs is less 170 Vac rms;

However, Applicant  in paragraph [0013] of the specification  admits that the fluorescent lamp ballasts including the standard UL935 test requirements are specifically includes ULlimits are 5 milli amps rms or 7.07 milli amps  peak  when voltage applied inputs is 170 Vac rms or less.  Also UL modified the standard to include LED replacement lamps may be lower than that for fluorescent lamps and depends on the length of the lamp. 

Hence, it would have been obvious to an ordinary skill in the art at the time of the invention was filed to incorporate the UL935 test conditions in to the LED discharge lamp circuitry of Jiang in order to protect the circuitry from giving electric shocks to the user. (See AAPA specification paragraph [0013]).

Referring to the claim 3 Jiang’s solid state lighting arrangement in view of AAPA teaches, the solid-state lighting arrangement of claim 1, Jiang further teaches in another embodiment that the circuitry further comprising: a first combination of a first resistor and a second capacitor connected in parallel (See Fig 60E where a resistor1765 and capacitor 1763 are connected in parallel);
a second combination of a second resistor (1766) and a third capacitor (1764) connected in parallel (Paragraph [0470]); wherein the first combination of the first resister and the second capacitor is connected in series with the second combination of the second resister and the third capacitor (Fig 60E self-evident of series connection of capacitors and resistors also see paragraph [0471]); and wherein the first combination of the first resister and the second capacitor and the second combination of the second resister and the third capacitor are operably connected between a first of the two input pins of the bipin connector and the gate and the first anode of the triac. (See paragraph [0470] and [0471] where Jiang teaches particular combination of protection as well filament light stimulating circuitry).

Referring to the claim 4 Jiang’s solid state lighting arrangement in view of AAPA teaches, the solid-state lighting arrangement of claim 1, Jiang teaches that the lighting arrangement further comprising a diode and a fourth capacitor operably connected between the first of the two input pins of the bipin connector and a second anode of the triac (See Fig 58F in another embodiment Jiang teaches a diode 1612 and another capacitor 1619 in series for ballast compatible circuitry see paragraph . 

Claims 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang further in view of AAPA and 2018/0279429 by Sadwick.

Referring to the claim 2 Jiang teaches A solid-state lighting arrangement (Fig 49A-D power supply module for a LED lamp, paragraph [0267]) for use within a lighting fixture (Fig 56A item )having ballast circuitry (Fig 49A item 505 driving module is regarded as ballast circuit paragraph [0267]) capable of powering at least one gas discharge lamp (See paragraph [0427] where Jiang teaches using a gas discharge fluorescent lamp), Inputs (item 501 and 502 input connectors bipin) adapted for coupling to lamp connections within the lighting fixture (See paragraph [0277] where Jiang teaches input connections);
a solid-state light source (See Fig 57A where an LED module item 630 is connected; paragraph [0398]) operably coupled to the inputs (Fig 57A item 1521 and 1522 input connectors to LED unit 630); and AC switching circuitry (Fig 49A item 508 AC source; paragraph [0267]) operably coupled to the inputs (bi pin connectors 501,502),
Jiang further teaches wherein the AC switching circuitry comprises a capacitor (Fig 56B item capacitor Jiang teaches in another embodiment see paragraph [0383]) a triac (Fig 56B item 661) operably connected between two input pins (Fig 56B item 521 and 522)of a bipin connector (See Fig 56B item 521 and 522 input connectors paragraph [0382]) ; and wherein the capacitor is connected in parallel to a gate and a first anode of the triac (Fig 56B it is evident that capacitor 663 is connected to the gate of triac and anode of triac).
But Jiang is silent on to preclude current flow through solid-state light source of greater than 5 mill amperes or 7.07 mill amperes peak, when voltage applied to the inputs 
However, Applicant  in paragraph [0013] of the specification  admits that the fluorescent lamp ballasts including the standard UL935 test requirements are specifically includes ULlimits are 5 milli amps rms or 7.07 milli amps  peak  when voltage applied inputs is 170 Vac rms or less.  Also UL modified the standard to include LED replacement lamps may be lower than that for fluorescent lamps and depends on the length of the lamp. 
Moreover, Sadwick teaches using a thermistor for temperature sensing and protecting the circuitry in solid state lighting circuitry (See paragraphs [0213] and [0354] where Sadwick teaches using thermistors at appropriate locations of solid state lighting circuitry for protection).
Hence, it would have been obvious to an ordinary skill in the art at the time of the invention was filed to incorporate the UL 935 test standards and Sadwick in to the LED discharge lamp circuitry of Jiang in order to protect the circuitry from electric shocks as well as overheating the circuitry. (See paragraphs [0213] and [0354] of Sadwick reference)

Referring to the claim 5 Jiang’s solid state lighting arrangement in view of AAPA and Sadwick’s references teaches the solid-state lighting arrangement of claim 2, further comprising: Jiang further teaches a diode and a second capacitor operably connected between a second anode of the triac and a first of the two input pins of the bipin connector (See Fig 58F item 1612 diode and capacitor 1619 connected to the bi pins 1611 and 1621 for ballast compatibility and paragraph [0438]).

Referring to the claim 6 Jiang’s solid state lighting arrangement in view of  AAPA and Sadwick’s references teaches, the solid state lighting arrangement of claim 2, Jiang further teaches wherein the first anode of the triac (Fig 56 B item 661 triac first anode) is operably connected to the second of the two input pins of the bipin connector (See Fig 56 B paragraph [0383] and Fig 58F and [0438]) combining these embodiments 

Conclusion

Claims 1-6 are rejected.

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure.

Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with. The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.

See the prior art: US-10470272; US-10314134; US-10418233 US-9890909; US-9860959; US-8933633; US-6326733; US-6191563; US-10009975; US-8278839; US-5453666; US-4229681; US-4190790; US-6573674.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.